Citation Nr: 9902305	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2. Entitlement to service connection for defective hearing.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

This case was previously REMANDED by the Board in October 
1995 for further evidentiary development.  The issues of 
entitlement to service connection for hearing loss and 
entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities are addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veterans right knee disability was sustained in 
service. 


CONCLUSION OF LAW

Right knee disability was incurred in active service. 
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for right knee disability is 
plausible and capable of substantiation, and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  When the veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veterans service medical records reveals 
hospitalization in March 1944 for injury to the right lower 
leg after a fall.  The examiner noted considerable swelling 
and tenderness with an abrasion near the right knee.  An 
abscess was noted and treated.  The veterans January 1946 
discharge examination was negative for any complaints or 
findings relating to the veteran's right knee.

The veteran filed his original claim for service connection 
for right lower leg complications in May 1965.  In a May 1965 
rating action, the RO denied entitlement to service 
connection for residuals of abrasions, right lower leg.  In 
an August 1965, the veteran specified his claim as 
entitlement to service connection for right knee disability.  
The veteran was afforded a VA examination in September 1965.   
The RO continued the denial of service connection for right 
knee disability and the veteran appealed this decision and 
the case was subsequently forwarded to the Board.  In a June 
1966 decision, the Board denied entitlement to service 
connection for arthritis of the right knee.

The veteran sought to reopen his claim for service connection 
for right knee disability in 1972 and 1979 at which times, 
the RO denied entitlement to service connection for right 
knee disability.  

In March 1992, the veteran again sought to reopen his claim 
for entitlement to service connection for bilateral knee 
conditions.  

The veteran was afforded a VA examination in February 1992.  
During his VA examination, the veteran reported that he 
experienced pain in both knees.  The examiner noted a scar on 
the right tibial area.

In an April 1992 decision, the RO denied the veteran's claim 
for right lower extremity disability.  The veteran filed a 
timely notice of disagreement (NOD) in June 1992 regarding 
injuries to both knees.

In the February 1993 Statement of the Case (SOC), the RO 
clarified that the veterans claim for entitlement to service 
connection for a right knee disability had not been reopened 
because new and material evidence had not been presented.  
The SOC was followed by a March 1993 determination that new 
and material evidence had not been submitted to reopen the 
claim for service connection for right knee disability.  The 
veteran perfected his appeal in March 1993.  A Supplemental 
Statement of the Case (SSOC) was issued in May 1993.  The 
case was subsequently forwarded to the Board.

In an October 1995 decision and remand, the Board determined 
that new and material evidence had been submitted and that 
the veterans claim for entitlement to service connection for 
right knee disability was reopened.  The Board remanded the 
issue of entitlement to service connection for right knee 
disability to the RO for further development.

The veteran underwent a VA joints examination in April 1997.  
The veteran reported right knee pain since 1945.  He 
presented a history of right knee injury after he fell from a 
rack.  He reported that initially there was some effusion, 
which was drained, and that he experienced pain thereafter.

Upon examination, the examiner noted no effusion of the right 
knee; 15 degrees valgus; no instability; no limitation of 
motion; and negative drawer signs.  X-rays revealed minimal 
degenerative joint disease of the knee with valgus to 15 
degrees in the right knee.  The examiners diagnoses included 
valgus deformity both knees with minimal atrophy.  In a 
September 1997 addendum, the examiner noted that the right 
knee condition was probably related to the injury sustained 
in service in March 1944.

To summarize, the veteran is asserting that his right knee 
injury is the result of service.   Service medical records 
are reflect treatment after a fall.  After examination in 
April 1997, VA examiner noted that the veterans right knee 
condition was probably related to the injury he sustained in 
service in March 1944. In view of the complaints of a right 
knee injury in service and the April 1997 VA examiners 
findings, the Board finds that the evidence is in equipoise 
both for and against his claim.  As such, the benefit of the 
doubt doctrine is applicable, and the benefit of doubt is in 
favor of the veteran.  Accordingly, service connection for 
right knee injury is warranted.


ORDER

Service connection for right knee disability is granted.




REMAND

In May 1965, the RO granted service connection for scarring, 
left ear drum after reviewing the veterans service medical 
records.  The RO assigned a noncompensable evaluation.

The veteran filed a claim for entitlement to service 
connection for left ear hearing loss in December 1978.  In a 
February 1979 VA audiological examination, the examiner noted 
bilateral high frequency hearing loss.  In a March 1979 
rating action, the RO denied entitlement to an increased 
evaluation for the veterans service-connected scarring of 
the left eardrum.  No determination as made regarding the 
claim for service connection for hearing loss.

The veteran raised the issue of defective hearing during his 
February 1992 VA examination.  The examiner noted no hearing 
loss.

During a March 1992 VA audiological examination, the examiner 
noted a probable bilateral Hytone sensorineural type hearing 
loss.  After examination, the examiner noted that the 
veterans right ear hearing was characterized by normal 
sensitivity from 250 through 1,000 Hz and a moderately severe 
sensory-neural loss from 1,500 through 4,000 Hz.  Word 
recognition in quiet was fair at a moderately loud 
conversational level.  For the left ear, the examiner noted 
that the veterans hearing was characterized by normal 
sensitivity from 250 through 2,000 Hz with a moderately 
severe sensorineural loss from 3,000 through 4,000 Hz.  Word 
recognition in quiet was good at a moderately loud 
conversational level.  Immittance test results of the left 
ear indicated normal middle ear compliance and normal resting 
pressure.  Immittance testing could not be conducted in the 
right ear due to an inability to maintain an hermetic seal.  
Acoustic reflexes were absent bilaterally.

In an April 1992 rating action, the RO determined that the 
veterans bilateral hearing loss was unrelated to the 
scarring of the left ear.  The veteran filed a timely NOD 
regarding his hearing loss in June 1992.  The veteran 
subsequently perfected his appeal and the case was forwarded 
to the Board for review.
In October 1995, the Board remanded the issue of entitlement 
to service connection for defective hearing to the RO for 
further development, including a medical opinion as to 
whether it was at least as likely as not that the veterans 
hearing loss was caused or chronically worsened by the 
veteran's service-connected left ear scarring.

The veteran underwent VA audiological examination in May 
1997.  After examination, the examiner noted that the test 
results revealed normal sensitivity in the low frequencies, 
sloping to a severe sensorineural loss from 3,000 to 4,000 
Hz, bilaterally.  Word recognition was fair in the right ear 
and good in the left ear at loud presentation levels.  The 
veterans tympanograms showed normal resting pressure, but 
his left tympanogram was reduced in compliance (consistent 
with a history of tympanic membrane scarring).  Ipsilateral 
acoustic reflexes were absent in both ears.  In an undated 
and unsigned addendum, it was noted that the veteran's 
sensorineural hearing loss was not related to tympanic 
scarring.

The origin of the VA audiological opinion is unclear and as 
such the Board is of the opinion that additional medical 
review of the claims file and available medical records by a 
board certified audiologist is warranted.  Therefore, 
pursuant to its duty to assist the veteran in the development 
of evidence pertinent to his claim, the case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care
providers who have recently treated him 
for hearing loss.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured. 

2. Then, the RO should arrange for a 
review of the veterans claims file by a 
VA board certified audiologist to 
determine the nature and extent of the 
veterans hearing loss.  After a thorough 
analysis of the medical evidence in the 
claims folder, including the service 
medical records, the examiner is 
specifically requested to provide 
opinions concerning when any hearing loss 
disability first manifested, and if the 
disability is related to or caused by the 
veterans service-connected left ear 
scarring.  If the examiner determines 
that audiological examination is 
necessary, all appropriate tests should 
be performed.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be made 
available to the examiner for review 
prior to the examination.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss.
 
4. The RO should then review the record 
and if appropriate, the RO should 
consider entitlement to a 10 percent 
rating pursuant to the provisions of 38 
C.F.R. § 3.324 (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
should be afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 2 -
